Reynolds, J.
Appeal from an order of the County Court, Otsego County, which denied, without a hearing, appellant’s motion to obtain a resentence in order to permit him to file a timely appeal. Appellant should have been granted a hearing on his allegations that his retained counsel failed to advise him of his right to appeal (People v. Montgomery, 24 N Y 2d 130; People v. Groff, 32 A D 2d 592; People v. Garrow, 30 A D 2d 618). Order reversed, on the law, and proceeding remitted to the County Court of Otsego County for the purpose of holding a hearing limited to the question of whether the appellant’s failure to serve and file a timely notice of appeal was attributable to the failure of his retained counsel to advise him of his right to appeal. Herlihy, P. J., Reynolds, Staley, Jr., Cooke and Sweeney, JJ., concur in memorandum by Reynolds, J.